Citation Nr: 1105081	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  08-17 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1. Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus. 

2.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) and major depressive disorder 
prior to June 9, 2008. 

3.  Entitlement to a rating in excess of 70 percent for PTSD and 
major depressive disorder from June 9, 2008 to June 5, 2010.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran had active military service from December 1965 to 
February 1978; he also had active duty for training from April 
16, 1964 to August 5, 1964.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Lincoln, Nebraska, 
Regional Office (RO).  By a rating action in August 2007, the RO 
denied the Veteran's claim of entitlement to a rating in excess 
of 50 percent for PTSD and major depressive disorder, and a claim 
for TDIU.  By a rating action in April 2009, the RO granted 
service connection for type II diabetes mellitus and assigned a 
20 percent disability rating, effective December 15, 2008.  

In May 2010, the Board remanded those issues to the RO for 
further evidentiary development.  By a rating action in July 
2010, the RO increased the rating for PTSD and major depressive 
disorder from 50 percent to 70 percent, effective June 9, 2008, 
and from 70 percent to 100 percent, effective June 5, 2010.  TDIU 
was also granted, effective from June 9, 2008.  Consequently, the 
issues remaining before the Board are those set forth on the 
title page of this decision.


FINDINGS OF FACT

1. The Veteran's diabetes mellitus requires the use of insulin 
and a restricted diet, but does not require the regulation of 
activities.  

2.  Prior to June 9, 2008, the Veteran's service connected 
psychiatric disability was manifested by occupational and social 
impairment with reduced reliability and productivity, and 
difficulty in establishing and maintaining effective work and 
social relationships.  The evidence does not show deficiencies in 
most areas such work, school, family relations, judgment, 
thinking, or mood; nor does the evidence show an inability to 
establish and maintain effective relationships.  

3.  During the period from June 9, 2008 to June 5, 2010, the 
Veteran had occupational and social impairment with deficiencies 
in most areas, but not total occupational and social impairment.  


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 
4.3, 4.7, 4.119, Diagnostic Code 7913 (2010).  

2.  The criteria for an evaluation in excess of 50 percent for 
PTSD and major depressive disorder are not met prior to June 9, 
2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2010).  

3.  The criteria for an evaluation in excess of 70 percent for 
PTSD and major depressive disorder, during the period from June 
9, 2008 through June 5, 2010, have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 4.7, 4.130, Diagnostic Code 9411 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  The United States Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters 
dated in June 2007, January 2009, February 2009 and March 2009 
from the RO to the Veteran which were issued prior to the RO 
decisions in August 2007 and April 2009, respectively.  Those 
letters informed the Veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties for 
obtaining evidence.  The Veteran was also asked to submit 
evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty 
to notify.  

Regarding the duty to assist, the Veteran was provided an 
opportunity to submit additional evidence. It also appears that 
all obtainable evidence identified by the Veteran relative to the 
claims decided herein has been obtained and associated with the 
claims file, and that neither he nor his representative has 
identified any other pertinent evidence not already of record 
that would need to be obtained for a proper disposition of this 
appeal.  It is therefore the Board's conclusion that the Veteran 
has been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information 
that has not already been requested with respect to the claims at 
issue.  The Veteran has been afforded VA examinations on the 
issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The examinations afforded the Veteran are adequate.  
Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The 
examinations were conducted by medical professionals who reviewed 
the medical records, solicited history from the Veteran, and 
examined the Veteran.  Findings necessary to apply the criteria 
for rating diabetes and PTSD have been made.  

Accordingly, the Board finds that VA has satisfied its duty to 
notify and assist the Veteran in obtaining evidence pertinent to 
his claims.  Therefore, no useful purpose would be served in 
remanding the issues decided herein for yet more development.  
Such a remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the Veteran.  
The Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Background

By a rating action in September 2005, the RO granted service 
connection for PTSD, with an evaluation of 30 percent, effective 
June 21, 2005.  Subsequently, in September 2006, the RO increased 
the evaluation for the Veteran's PTSD from 30 percent to 50 
percent, effective July 19, 2006.  

The Veteran's claim for an increased rating that led to the 
current appeal was received in May 2007.  Submitted in support of 
the claim were VA progress notes dated from January 2007 to May 
2007 that show that the Veteran received follow-up evaluation for 
various disabilities, including PTSD and depression.  

The Veteran was afforded a VA examination in June 2007.  The 
Veteran reported that his depression was not too bad; most of the 
time, he was a "pretty happy go lucky person."  He reported few 
depressive symptoms at the time.  He last worked at a 
transmission shop in January 2007; he was terminated the previous 
month.  The Veteran indicated that he was divorced and lived with 
his son.  He goes fishing.  On examination, it was observed that 
the Veteran was clean and appropriately dressed.  His speech was 
spontaneous, clear and coherent.  He was cooperative, friendly, 
relaxed and attentive.  His affect was appropriate and mood was 
dysphoric.  The Veteran was fully oriented.  No delusions were 
noted.  Judgment and insight were good.  Impulse control was 
good.  He denied any suicidal or homicidal thoughts.  He was able 
to maintain minimum personal hygiene.  Sleep difficulty occurs 
almost every night, although the medication has helped him at 
times to get 5 or 6 hours of sleep.  He has learned to control 
his irritability and has not had outbursts of anger.  
Concentration continued to be impaired and he remained 
hypervigilant.  He continues to experience startled responses 
when there is unexpected loud noise.  The pertinent diagnoses 
were PTSD and major depression in fairly good remission.  The 
examiner stated that the PTSD and major depressive disorder were 
so overlapping that the two could not be separated without 
resorting to speculation.  The GAF for the combination of the two 
conditions was 52.  The examiner stated that the PTSD did not 
cause the Veteran to be unemployed; the Veteran reported that 
physical problems from the time of his surgery in January to the 
present have caused him to be unable to work.  

VA progress notes dated from October 2007 through March 2008 show 
that the Veteran received ongoing clinical attention for symptoms 
of his PTSD.  During a clinical visit in November 2007, the 
Veteran indicated that he had a history of PTSD with depression 
under good control at this time; however, he reported occasional 
suicidal ideations.  The Veteran reported having flashbacks and 
becoming aggressive in his sleep.  The assessment was PTSD with 
depression.  The Veteran was seen at a group therapy session in 
November 2007; it was noted that the Veteran was attentive and 
actively participated in the group session.  The Veteran was 
assigned a GAF score of 59.  A February 2008 VA progress note 
reflects an assessment of PTSD moderate in severity and mild 
depression; he was assigned a GAF score of 54.  

On the occasion of a clinical visit in April 2008, the Veteran 
reported that he still had nightmares that interfere with his 
sleep.  He also reported that he still has flashbacks but not as 
frequent and not as severe.  The Veteran indicated that he had 
not had suicidal thoughts for at least two weeks.  He denied any 
current thoughts, intent or plans related to self harm.  He was 
alert.  His affect was constricted but appropriate.  Mood was 
euthymic.  Thought process was linear.  Thought content was free 
from any delusions, hallucinations, and ideas of self reference.  
The diagnosis was PTSD moderate in severity and depression, mild; 
he was assigned a GAF score of 57.  

When seen in June 2008, the Veteran stated that he still felt 
nervous and he had flashbacks and nightmares.  He also reported 
problems with startle responses.  He denied any active suicidal 
thoughts; he stated that he does have them from time to time when 
he gets fed up with his nightmares.  The diagnosis was moderate 
PTSD and mild depression; he was assigned a GAF score of 50.  

Received in January 2009 were VA progress notes dated from 
October 2008 to December 2008.  During a clinical visit in 
October 2008, the Veteran stated that he had felt depressed.  He 
indicated that he still had flashbacks; his sleeping was fair.  
The Veteran indicated that he still occasionally had suicidal 
thoughts, though none that day.  The Veteran also reported that, 
at times, he heard voices.  He was also hypervigilant.  On mental 
status examination, the Veteran was described as alert.  His 
affect was constricted.  Mood was anxious and depressed.  Thought 
process was linear and goal directed.  Thought content was 
positive for auditory hallucinations related to flashbacks.  
There were no current suicidal or homicidal thoughts and no gross 
disturbance of sensorium.  The impression was PTSD, moderate in 
severity; and mild depression.  The Veteran was assigned a GAF 
score of 41.  A telephone note, dated in December 2008, shows 
that the Veteran canceled an appointment due to the weather; he 
stated that he still had flashbacks, startle responses and 
nightmares on an intermittent basis.  The Veteran indicated that 
his mood fluctuated with presence or absence of flashbacks.  It 
was also noted that he had a new diagnosis of diabetes and he was 
stated on Metformin.  He had no suicidal thoughts, intent, or 
plans.  The Veteran stated that his medications were working 
"alright," and no new complaints were reported.  

The Veteran was afforded a VA examination in January 2009 for 
evaluation of a diabetic condition.  It was noted that the 
Veteran was not currently on insulin; rather, he was taking 
Metformin.  It was also noted that he had not been hospitalized 
for hyperglycemia or diabetic ketoacidosis.  The Veteran did not 
have any diabetic complications at the time of the examination.  
He was described as morbidly obese at 380 pounds.  The Veteran 
had not been instructed to follow any restricted or special diet, 
and there were no restrictions on his ability to perform 
strenuous activities.  The pertinent diagnosis was type 2 
diabetes mellitus.  There was no diagnosis of visual impairment, 
kidney disease, neurologic disease, amputation, or other diabetic 
conditions.  

VA treatment reports dated from February 2009 through May 2010 
reflect ongoing treatment for diabetes mellitus and PTSD with a 
major depression disorder.  During a clinical visit in April 
2009, the Veteran reported that his sleep was fair.  The Veteran 
reported having had suicidal thoughts since his last clinical 
visit.  On examination, grooming and hygiene were good; the 
Veteran's motor behavior was normal.  Mood was neutral and affect 
was appropriate and variable.  Speech was relevant and 
spontaneous.  His thought processes were logical and goal-
directed; thought content was relevant.  The assessment was 
moderate PTSD and mild depression; his GAF score was 39.  A June 
2009 primary care clinic note reflects an assessment of diabetes 
that was poorly controlled.  It was recommended that the Veteran 
return to the clinic in 3 months.  On the occasion of a clinical 
visit in July 2009, the Veteran reported difficulty sleeping; he 
complained of "stupid nightmares and flashbacks."  The Veteran 
reported intermittent suicidal thoughts, but none recently.  The 
Veteran reported, "I hear my name called out."  On examination, 
grooming and hygiene were good; motor behavior was normal.  Eye 
contact was good; his facial expression was normal and 
responsive, and his attitude was cooperative.  Mood was angry and 
his affect was depressed.  Speech was relevant and spontaneous; 
his thought processes were logical and goal-directed.  The 
Veteran indicated that he had had suicidal thoughts since the 
last clinical visit.  The assessment was moderate PTSD and mild 
depression; the Veteran was assigned a GAF score of 39.  A VA 
progress note in January 2010 reflects an assessment of moderate 
PTSD and mild depression; he was assigned a GAF score of 50.  
When seen in April 2010, the Veteran reported flashbacks and 
nightmares; he also reported feeling depressed.  He denied any 
suicidal thoughts, intent or plan.  His mood was depressed and 
affect blunted.  Speech was relevant and spontaneous; thought 
processes were logical and goal-directed.  Thought content was 
significant for hallucinations.  The assessment was mild PTSD and 
depression; he was assigned a GAF score of 39.  

The Veteran was afforded a VA examination in June 2010 for 
evaluation of his PTSD with depression.  At that time, the 
Veteran indicated that he only slept about 4 hours a night even 
with a sleeping pill.  He had lost interest in pleasurable 
activities.  The Veteran reported feeling hopeless and helpless, 
and feeling guilty that he was unable to work.  The Veteran also 
reported a lack of concentration.  The Veteran also admitted to 
having fleeting thoughts of suicide and regular crying spells.  
The Veteran was married 4 times and his last divorce was about 12 
years earlier; he did not have any contact with his ex-wives.  
The Veteran stated that he did not socialize; he only had one 
friend and did not talk to him much anymore.  On examination, the 
examiner observed that the Veteran was appropriately and casually 
dressed.  He was lethargic, and his speech was slurred.  He was 
cooperative.  He was depressed, and his affect was blunted.  His 
thought process was unremarkable.  The Veteran had persistent 
auditory hallucinations.  He denied any panic attacks.  He did 
not have any obsessive or ritualistic behavior.  The Veteran 
reported occasional suicidal thoughts.  He was able to maintain 
minimal personal hygiene.  It was noted that the Veteran did not 
like to get out the house at all.  The Veteran was cooperative 
with the examination.  He had no direct eye contact with the 
examiner.  He seemed to have some psychomotor retardation.  
Recent memory was mildly impaired and immediate memory was 
moderately impaired.  The Veteran reported recurrent and 
intrusive distressing recollections.  The Veteran also reported 
having flashbacks about 3 to 4 times per day; he also had 
nightmares about 3 to 4 times per week.  The pertinent diagnosis 
was PTSD and major depressive disorder, severe; he was assigned a 
GAF score of 45.  The examiner stated that, due to his worsening 
psychiatric problems, the Veteran was unable to work, and his 
self-care had continued to deteriorate.  The examiner further 
noted that the Veteran had no social interaction other than a 
visit from one of his sons.  The PTSD and depressive disorder 
were intertwined and inseparable.  The examiner concluded that 
the PTSD symptoms cause total occupational and social impairment.  
The examiner stated that the Veteran's severe symptoms, with 
flashbacks, clearly affect his ability to work.  Further, the 
loud noises at his place of employment startled him too much.  He 
also lacked concentration to finish his work.  The examiner 
stated that the examination showed that the Veteran had 
difficulty with concentration and memory.  

An examination was also conducted in June 2010 for evaluation of 
his diabetes.  It was noted that the Veteran was diagnosed with 
diabetes mellitus approximately 1 to 2 years earlier, and it was 
getting progressively worse.  It was also reported that the 
Veteran was using insulin and oral medications.  He reported 
experiencing episodes of hyperglycemia.  The Veteran indicated 
that he had monthly visits with his diabetic care provider.  The 
Veteran was instructed to follow a restricted diet; however, it 
was noted that he was not restricted in his ability to perform 
strenuous activity.  The examiner stated that there was no 
evidence of congestive heart failure or pulmonary hypertension.  
No visual or kidney disease was noted.  It was noted that the 
Veteran was not employed; he stated that he stopped working in 
2006 as a result of his PTSD and right arm.  The examiner stated 
that the current severity of the Veteran's diabetes appeared to 
be moderate to severe.  He explained that the Veteran takes 
insulin multiple times a day and, about once or twice a week he 
had some variation and swings of blood sugar, which caused 
shakiness and feeling hot.  The examiner indicated that the 
Veteran reported using insulin 5 times a day, and he exercised 30 
minutes every morning on a bike or treadmill.  Therefore, he does 
not appear to have any specific recreational activities 
restricted because of his diabetes and, at best, the examiner 
noted that there were no medically required regulations of 
activities.  In fact, his physicians have encouraged him to 
exercise.  The examiner further noted that management of his 
diabetes included taking insulin and oral agents with a 
restricted diet.  There has been no ketoacidosis or severe 
hypoglycemia requiring hospitalization; however, he gets some 
weekly symptoms related to the blood sugar and its variations.  

On June 23, 2010, the Veteran's claim folder was referred to a VA 
examiner for review and opinion regarding the severity of the 
PTSD.  The examiner noted that the Veteran complained of hearing 
voices.  The examiner stated that the records and his examination 
of the Veteran did not indicate that he had any associated 
psychotic symptoms or impaired social functioning that would meet 
a distinct psychotic disorder diagnosis.  The records indicated 
that he heard voices and was given a diagnosis of psychosis, not 
otherwise specified.  The examiner stated that he would agree 
with a previous medical opinion that it was most likely related 
to his PTSD diagnosis, but the psychosis diagnosis has minimal 
impact on his functioning.  

III.  Analysis

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).  

Where a veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with the 
claim for service connection and with the rating decision 
granting service connection would be most probative of the degree 
of disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether an 
[initial] rating on appeal was erroneous . . . ." Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained 
during the appeal period indicates that the degree of disability 
increased or decreased following the assignment of the initial 
rating, "staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.; see also Hart v. Mansfield, 21 
Vet. App. 505 (2007) (VA's determination of the "present level" 
of a disability may result in a conclusion that the disability 
has undergone varying and distinct levels of severity throughout 
the time period the increased rating claim has been pending).  

When all the evidence is assembled, the Board is then responsible 
for determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the preponderance of the evidence is against 
the claim, in which case the claim is denied.  See 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102; and Gilbert v. Derwinski, 1Vet. 
App. 49, 55 (1990).  

A.  Diabetes

The Veteran's diabetes mellitus has been rated 20 percent 
disabling under VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.120, Diagnostic Code 7913.  According to Diagnostic Code 
7913, a 20 percent evaluation is authorized when the diabetes 
requires insulin and restricted diet, or oral hypoglycemic agent 
and restricted diet.  A 40 percent evaluation is assigned when 
the diabetes requires insulin, restricted diet, and regulation of 
activities.  A 60 percent evaluation is authorized when the 
diabetes requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions which require one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent rating is warranted for diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a diabetic 
care provider, plus either progressive loss of weight and 
strength or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

The Board has reviewed the evidence of record and finds that the 
current evaluation of 20 percent under Diagnostic Code 7913 
accurately reflects the extent of the Veteran's diabetes and that 
a higher rating is not warranted.  In order to be entitled to the 
next higher evaluation of 40 percent under Diagnostic Code 7913, 
the evidence must show that the Veteran's diabetes mellitus 
requires insulin, a restricted diet, and regulation of activity.  
These criteria are conjunctive, meaning all three elements must 
be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) 
(use of the conjunctive "and" in a statutory provision meant that 
all of the conditions listed in the provision must be met); 
compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one 
disjunctive requirement must be met in order for an increased 
rating to be assigned).  This is especially so where the criteria 
for the lesser rating contemplates 2 of the 3 criteria for the 40 
percent rating.  

Based on the evidence of record, a higher disability rating in 
excess of 20 percent for the Veteran's diabetes mellitus is not 
warranted.  The evidence overall reflects that the Veteran's 
diabetes is adequately compensated by the 20 percent rating as he 
is shown to require insulin and restricted diet and oral 
hypoglycemics.  However, there is no indication that his treating 
physicians have regulated his activities due to his diabetes.  
None of the medical records suggests any regulation or 
restriction of his activities based on his diabetes, aside from 
dietary restrictions.  In fact, during the June 2010 VA 
examination, it was specifically noted that the Veteran was not 
restricted in his ability to perform strenuous activities 
secondary to diabetes.  Nor is there evidence of episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a diabetic 
care provider.  Thus, the preponderance of the evidence is 
against the claim for a higher rating.  

Although the Veteran has reported that his diabetes is 
uncontrolled and that his blood sugar fluctuates, there is no 
indication that he has been hospitalized due to episodes of 
ketoacidosis or hypoglycemic reactions; nor does he visit a 
diabetic care provider at least twice a month or more so.  

The Board has considered the Veteran's contentions regarding his 
inability to perform certain activities as a result of his 
service-connected diabetes; however, the Board finds that the 
competent evidence demonstrates that any restriction of his 
activities is not medically required.  In fact, during the June 
2010 VA examination, the examiner specifically stated that there 
were no restrictions of activity secondary to diabetes.  

In sum, with the exception of the disabilities that have been 
assigned separate ratings (which ratings are not decided herein), 
the Veteran's symptoms associated with his diabetes are 
contemplated in the current 20 percent disability rating.  Thus, 
a preponderance of the evidence is against a rating in excess of 
20 percent.  As the preponderance of the evidence weighs against 
the claim, the benefit-of-the- doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b).  

The potential application of various provisions of Title 38 of 
the Code of Federal Regulations has also been considered but the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application of 
the regular rating schedule standards."  38 C.F.R. § 3.321(b) 
(1).  In this regard, the Board finds that there has been no 
showing by the Veteran that the service-connected diabetes has 
resulted in marked interference with employment or necessitated 
frequent periods of hospitalization so as to render impractical 
the application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b) (1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

B.  Psychiatric Disability

The severity of the Veteran's psychiatric disability is adjudged 
by applying the criteria of 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under this code, a 50 percent rating requires occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.  

A 70 percent rating requires occupational and social impairment, 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as 
suicidal ideation; obsessional rituals that interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a work-
like setting); the inability to establish and maintain effective 
relationships.  

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for the names of close relatives, own occupation, or own name.  

A GAF score is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of mental-
health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).  This is more commonly referred to as 
DSM-IV.  

A GAF of 21 to 30 is defined as behavior considerably influenced 
by delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriate, suicidal preoccupation) or an inability to 
function in almost all areas (e.g., stays in bed all day, no job, 
home or friends).  

A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or any major impairment in several areas, 
such as work or school, family relations, judgment, thinking or 
mood (e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  

A GAF of 41 to 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 61 to 70 is indicative of some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships.  

The Secretary, acting within his authority to "adopt and apply a 
schedule of ratings," chose to create one general rating formula 
for mental disorders.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130.  By 
establishing one general formula to be used in rating more than 
30 mental disorders, there can be no doubt that the Secretary 
anticipated that any list of symptoms justifying a particular 
rating would in many situations be either under- or over-
inclusive.  The Secretary's use of the phrase "such symptoms as," 
followed by a list of examples, provides guidance as to the 
severity of symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to each 
veteran and disorder, and the effect of those symptoms on the 
claimant's social and work situation.  The evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, the rating specialist is to consider all symptoms of a 
claimant's condition that affect the level of occupational and 
social impairment, including, if applicable, those identified in 
the DSM-IV.  See 38 C.F.R. § 4.126 (2010).  If the evidence 
demonstrates that a claimant suffers symptoms or effects that 
cause occupational or social impairment equivalent to what would 
be caused by the symptoms listed in the diagnostic code, the 
appropriate, equivalent rating will be assigned.  Mauerhan v. 
Principi, 16 Vet. App. 436 (1992).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2010).  When there is an approximate 
balance of evidence regarding the merits of an issue material to 
the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.3 
(2010).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

Before June 9, 2008

After review of the evidentiary record, the Board finds that the 
criteria for an evaluation in excess of 50 percent were not met 
prior to June 9, 2008.  Significantly, the Veteran's PTSD 
symptoms were not indicative of occupational and social 
impairment with deficiencies in most areas such as family 
relations, judgment, thinking, or mood.  On the occasion of the 
June 2007 VA examination, the Veteran reported difficulty 
sleeping due to recurring nightmares, flashbacks, intrusive 
thoughts, irritability and depression; however, he denied having 
panic attacks and he noted that he had had anger in the past, but 
his anger was more recently better controlled.  In addition, the 
Veteran's speech was reported to be normal; there was no evidence 
of psychosis, with no auditory or visual hallucinations.  The 
examiner assigned a GAF score of 52, and he opined that the 
Veteran's symptoms did not cause him to be unemployable.  During 
the period prior to June 9, 2008, VA progress notes describe the 
Veteran's PTSD as being moderate in severity and the depression 
as mild to moderate; GAF scores ranged from 52 to 59, which 
reflects "moderate" disability under the DSM-IV.  

The evidence is also devoid of the objective symptoms akin to 
those listed in the criteria for a 70 percent evaluation, as 
enumerated above.  The Veteran had some irritability, but he did 
not exhibit any violent behavior.  There was no evidence of 
spatial disorientation.  The examiner stated that there was no 
abnormal motor behavior.  The Veteran did not have neglect of 
personal appearance and hygiene; he was described as being well 
groomed and casually dressed.  Notably, during the June 2007 VA 
examination, the examiner found no evidence of impairment of 
communication.  In addition, the Veteran denied suicidal 
ideation.  The objective examination findings have been 
essentially minimal, except for the noted changes in the 
Veteran's mood.  

In sum, prior to June 9, 2008, the Veteran was able to function 
at work and he maintained that ability for years despite some 
irritability and other symptoms.  His social interactions were 
limited, but he was not unable to maintain relationships.  
Overall, the evidence does not support an evaluation in excess of 
50 percent prior to June 9, 2008; thus, the claim for that 
benefit must be denied.  38 C.F.R. § 4.7.  

June 9, 2008 to June 5, 2010

After considering the evidence of record in light of the rating 
criteria set forth above, the evidence does not show that the 
Veteran had symptoms severe enough to warrant 100 percent during 
the period prior to June 5, 2010.  Although the Veteran had 
persistent intrusive recollections, the mental status reports on 
psychological evaluation and examination did not find 
hallucinations or delusions, or give the impression that the 
intrusive recollections were hallucinatory in character or as 
disabling as persistent delusions or hallucinations.  He did not 
manifest or nearly manifest the behavioral elements of 100 
percent disability.  There is no documented instance of grossly 
inappropriate behavior.  While the Veteran expressed chronic 
suicidal ideations, there is no documented instance of the 
Veteran being an imminent danger to himself or others, let alone 
persistence of such danger.  There is no report of any episodes 
of inability to perform activities of daily living.  There is no 
clinical evidence of actual disorientation to time and place.  
There is no documentation of loss of memory of the names of close 
relatives, his occupation, or of his own name.  In essence, total 
occupational and social impairment is not shown during the period 
prior to June 5, 2010.  Taking the evidence all together, the 
preponderance of it is against a rating higher than 70 percent 
during the period from June 9, 2008 to June 5, 2010.  38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2010).  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Indeed, the Board finds that 
the veteran's PTSD symptoms, to specifically include his 
avoidance of social interaction, difficulty adapting to stressful 
social and work situations, and significant difficulty in 
establishing and maintaining effective work and family 
relationships, more nearly approximate the level of disability 
contemplated by the 70 percent rating.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.7 (2010).  During the period from June 
9, 2008 to June 5, 2010, the Veteran does not have such symptoms 
as contemplated by a 100 percent evaluation.  See Mauerhan, 
supra.  

The Board is aware that the GAF scores varied during the period 
in question.  The Veteran's GAF score has been assessed at worst 
as 39, which indicates some impairment in reality testing or 
communication or major impairment in several areas.  However, the 
Veteran has not displayed impairment of reality testing or 
communication; nor was there evidence of total occupational and 
social impairment characterized by gross impairment in thought 
processes or communication, delusions or hallucinations, 
inability to perform activities of daily living, disorientation, 
or profound memory loss.  Rather, during the period in question, 
the evidence as a whole points to serious symptoms or serious 
impairment in social and occupational functioning, as supported 
by other GAF scores of record as well as the objective evidence.  
Moreover, the record does not establish that the Veteran suffered 
from totally incapacitating symptoms or that there was total 
occupational and social impairment due solely to psychiatric 
disability.  Accordingly, the Board finds that the appropriate 
rating for the Veteran's PTSD during the period from June 9, 2008 
to June 5, 2010 is 70 percent.  

The Board lastly has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b) (1) (2010).  Although the veteran was unemployed, and 
was in receipt of social security disability benefits, the 
records indicate that his disability was determined to be 
primarily due to a physical disability.  In addition, there is no 
evidence that the Veteran's psychiatric disability necessitated 
frequent periods of hospitalization or that the manifestations of 
the disability are unusual or exceptional.  His symptoms were 
contemplated by the rating criteria themselves.  Therefore, the 
Board finds that the criteria for submission for an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b) (1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. 
Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  


ORDER

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus is denied.  

Entitlement to a rating in excess of 50 percent prior to June 9, 
2008 is denied.  

Entitlement to a rating in excess of 70 percent during the period 
from June 9, 2008, to June 5, 2010, is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


